                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

UNITED STATES OF AMERICA,                         )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )                      No. 3:19-CR-54-PLR-DCP
                                                  )
DANIEL CLOSE,                                     )
                                                  )
                       Defendant.                 )
                                                  )

                                MEMORANDUM AND ORDER

               All pretrial motions in this case have been referred to the United States Magistrate

Judge pursuant to 28 U.S.C. § 636(b) for disposition or report and recommendation regarding

disposition by the District Court as may be appropriate. This case came before the undersigned

on June 10, 2019, for a scheduled pretrial conference and motion hearing on the Defendant’s

Motion to Continue [Doc. 9], filed on May 7, 2019. Assistant United States Attorney Cynthia F.

Davidson and Intern Trent Kinkaid appeared on behalf of the Government. Assistant Federal

Defender Mary Margaret Kincaid represented Defendant Close, who was also present.

               In his motion, the Defendant asks the Court to continue the June 18, 2019 trial date

ninety days in order to permit additional time for counsel to continue investigating the case. The

motion relates that defense counsel has explained the right to a speedy trial to the Defendant, who

understands that all of the time between the filing of the motion and the new trial date is excludable

under the Speedy Trial Act. The motion also states that the Government does not object to the

requested continuance.

               At the motion hearing, Ms. Kincaid said that she needed more time to investigate

the case and prepare for trial. She stated that she had explained the Defendant’s speedy trial rights
to him and that the Defendant agreed with the need for a continuance. Mr. Kinkaid stated that the

Government does not oppose a trial continuance in this case. The parties agreed on a new trial

date of September 24, 2019.

               The Court finds the motion to continue the June 18 trial date to be well-taken and

that the ends of justice served by granting a continuance outweigh the interest of the Defendant

and the public in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court finds that a trial continuance

is necessary in this case in order to permit counsel the “reasonable time necessary for effective

preparation.” 18 U.S.C. § 3161(h)(7)(B)(iv). Defense counsel needs additional time to consult

with the Defendant, to investigate the facts of the case, to determine whether pretrial motions are

necessary, and to prepare the case for trial. The Court finds that this trial preparation cannot take

place before the June 18 trial date or in less than three and one-half months. Accordingly, the

Court finds that the failure to grant the requested continuance would deprive defense counsel of

the reasonable time necessary to prepare effectively for trial even taking into account counsel’s

acting with due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).

               The Motion to Continue [Doc. 9] is GRANTED. The trial of this matter is reset to

September 24, 2019. The Court also finds that all the time between the filing of the motion on

May 7, 2019, and the new trial date of September 24, 2019, is fully excludable time under the

Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. § 3161(h)(7)(A)-(B). With regard

to other scheduling in this case, the Court set a new motion deadline of July 1, 2019. Responses

to Motions are due on or before July 15, 2019. The deadline for concluding plea negotiations and

providing reciprocal discovery is extended to September 3, 2019. The parties are to appear before

the undersigned for a final pretrial conference on September 3, 2019, at 10:00 a.m. The Court

instructs the parties that all motions in limine must be filed no later than September 9, 2019.



                                                 2
Special requests for jury instructions shall be submitted to the District Judge no later than

September 13, 2019, and shall be supported by citations to authority pursuant to Local Rule 7.4.

       Accordingly, it is ORDERED:

           (1) The Defendant’s Motion to Continue [Doc. 9] is GRANTED;

           (2) The trial of this matter is reset to commence on September 24, 2019,
           at 9:00 a.m., before the Honorable Pamela L. Reeves, Chief United States
           District Judge;

           (3) All time between the filing of the motion on May 7, 2019, and the
           new trial date of September 24, 2019, is fully excludable time under the
           Speedy Trial Act for the reasons set forth herein;

           (4) The deadline for filing pretrial motions is extended to July 1, 2019;

           (5) Responses to motions are due on or before July 15, 2019;

           (6) The deadline for concluding plea negotiations and providing
           reciprocal discovery is September 3, 2019;

           (7) The parties are to appear before the undersigned for a final pretrial
           conference on September 3, 2019, at 10:00 a.m.;

           (8) The Court instructs the parties that all motions in limine must be filed
           no later than September 9, 2019; and

           (9) Special requests for jury instructions shall be submitted to the District
           Judge no later than September 13, 2019, and shall be supported by
           citations to authority pursuant to Local Rule 7.4.

       IT IS SO ORDERED.

                                                             ENTER:


                                                             ________________________
                                                             Debra C. Poplin
                                                             United States Magistrate Judge




                                                3
